NOT RECOMMENDED FOR PUBLICATION
                                File Name: 05a0319n.06
                                  Filed: April 28, 2005

                                           No. 04-5357

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee                          )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
CHARLOTTE CREASY,                                  )    WESTERN DISTRICT OF TENNESSEE
                                                   )
       Defendant-Appellant                         )
                                                   )
                                                   )



BEFORE:        KEITH, MERRITT, and CLAY, Circuit Judges


       MERRITT, Circuit Judge. The parties have waived oral argument and seek a decision

based upon the briefs and record in the case. Appellant, Charlotte Creasy, appeals her sentence after

pleading guilty to charges against her and entering into a plea agreement in which she stated in

paragraph 6 that she “knowingly and voluntarily waives her right to appeal any sentence imposed

by the Court and the manner in which the sentence is determined so long as it is within the statutory

maximum.” We have upheld the validity of such waiver of appeal provisions in numerous cases.

See, e.g., United States v. Smith, 344 F.3d 479, 483 (6th Cir. 2003). The District Court properly

determined that the defendant understood “the terms of [the] plea-agreement provision waiving the

right to appeal,” as required by Federal Rule of Criminal Procedure 11(b)(1)(N), and as interpreted

and enforced in United States v. Murdock, 398 F.3d 491 (6th Cir. 2005).
No. 04-5357
United States v. Creasy

       In United States v. Bradley, 400 F.3d 459, 463-65 (6th Cir. 2005), and United States v. Yoon,

398 F.3d 802, 808 (6th Cir. 2005), this Court recently rejected the argument that such a waiver does

not apply to an appeal based upon claims made under United States v. Booker, 543 U.S. ____, 125
S. Ct. 238 (2005). The fact that the waiver of appeal provision excepts sentences in excess of the

“statutory maximum” does not alter our conclusion. The sentence here was within the upper limit

of the statute to which the defendant pled guilty. The panel is therefore governed by the Bradley

and Yoon cases, which decide the issue raised in the instant case.

       Accordingly, the appeal is dismissed.




                                                -2-